PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Facebook Technologies, LLC
Application No. 16/526,736
Filed: 30 Jul 2019
Patent No. 11,221,404
Issued: 11 Jan 2022
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 007726.0830U2


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment under 37 CFR 1.705(b), filed March 29, 2022, requesting that the patent term adjustment for the instant patent be corrected from 209 days to 227 days.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On January 11, 2022, the instant application issued as Patent No. 11,221,404, with a patent term adjustment of 209 days.  The Office determined a patent term adjustment of 209 days based upon 286 days of “A” delay, reduced by 77 days of Applicant delay.  
  
The present petition

Patentee avers that he was improperly assessed 77 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing an Information Disclosure Statement (IDS) on November 5, 2021, subsequent to a Notice of Allowance mailed September 7, 2021.  According to Patentee, he should have been assessed 59 days of Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 77 days under 37 CFR 1.704(c)(10) for the IDS filed November 5, 2021, subsequent to the Notice of Allowance mailed September 7, 2021.  On     June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the IDS filed November 5, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 59 days, beginning on September 8, 2021 (the day after the date the Notice of Allowance was mailed) and ending on November 5, 2021, not 77 days as calculated by the Office.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
286 + 0 + 0 – 0 – 59 = 227

Conclusion

Patentee is entitled to PTA of two hundred twenty-seven (227) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 286 + 0 + 0 – 0 – 59 = 227  days. 

As a one month extension of time was necessary to make the instant application for patent term adjustment timely, the $220 fee for a one month extension has been charged to Deposit Account No. 60-0964, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred twenty-seven (227) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction










UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,221,404
		DATED            :  January 11, 2022
		INVENTOR(S) :  DeSalvo et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 209 days.

      Delete the phrase “by 209 days” and insert – by 227 days--